Citation Nr: 1441650	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to an initial rating in excess of 10 percent for left hand tendonitis. 

5.  Entitlement to an initial rating in excess of 10 percent for right elbow bone spur.

6.  Entitlement to an initial rating in excess of 10 percent for left elbow bone spur. 

7.  Entitlement to an initial compensable rating for a left knee scar (laceration residuals). 

8.  Entitlement to a rating in excess of 20 percent for pansinusitis. 

9.  Entitlement to a rating in excess of 50 percent for injury to the right hand, with amputation of the index and middle fingers, and laceration of the thumb and ring finger. 

10.  Entitlement to an initial rating in excess of 10 percent for a painful and unstable amputation scar to the right hand index finger prior to October 23, 2008.

11.  Entitlement to an initial rating in excess of 20 percent for a painful and unstable amputation scar to the right hand index finger after October 23, 2008.

12.  Entitlement to a rating in excess of 10 percent for chronic right shoulder strain prior to February 12, 2011. 

13.  Entitlement to a rating in excess of 20 percent for chronic right shoulder strain after February 12, 2011.

14.  Entitlement to special monthly compensation (SMC) due to loss of use of right hand.


REPRESENTATION

Appellant represented by:	Barbara L. Kuhl, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the VA Regional Office (RO) in Huntington, West Virginia.

Although the Veteran requested a Board hearing, he failed to report for the scheduled hearing and has offered no explanation for this failure.  The request for a hearing is therefore considered to be withdrawn.  38 C.F.R. § 20.702(d) (2013).  The Board notes that the Veteran also requested a hearing before a Decision Review Officer (DRO); however, in July 2013, the Veteran expressly requested that his DRO hearing be cancelled.  See July 2013 Letter from Veteran's Attorney. 

This appeal was previously before the Board in February 2014, at which time the Board remanded the matters for additional development.  The Board notes that, following the remand, the RO granted service connection for bilateral hearing loss and tinnitus, representing a full grant of benefits for these issues, which are no longer on appeal.  See June 2014 rating decision.

In July 2014, the Veteran submitted a VA Form 21-8940, claiming entitlement to a total disability rating based upon individual unemployability (TDIU).  Because he expressly claimed that he is unable to work due to a "sleeping disorder," the TDIU claim is not part of this appeal (cf. Rice v. Shinseki, 
22 Vet. App. 447 (2009)) and rather appears to also raise a new claim for entitlement to service connection for a sleep disorder.  Although these claims have been raised by the record, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matters, and the issues of entitlement to TDIU and entitlement to service connection for a sleep disorder are hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, for the reasons discussed below, a remand for additional development is warranted before the Board may proceed with an appellate decision.

I.  Compliance with the Board's February 2014 Remand

The February 2014 Board remand directed that "[i]f any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case."  Notwithstanding the fact that additional pertinent evidence regarding the issues on appeal was obtained-including April 2014 VA examination reports-but no favorable decision was rendered, a review of the claims folder and electronic records in Virtual VA and VBMS do not reflect that a supplemental statement of the case was provided for any of the appellate issues before the case was recertified back to the Board in June 2014.  Accordingly, the appeal must be remanded so that the Veteran can be afforded a supplemental statement of the case as is necessary for due process and to ensure that the Veteran is properly provided with "one review on appeal" pursuant to 38 U.S.C.A. 
§ 7104(a).  Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance); see also 38 C.F.R. §§ 19.37(a), 19.31(b) (2013) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Outstanding Relevant Records

According to the VA examiner who conducted the April 2014 spine examination, additional outstanding relevant records were needed before an opinion could be rendered regarding the etiology of the Veteran's low back disorder.  Specifically, it was stated that the VA examiner could not resolve the issue without resort to mere speculation "without more complete records."  The examiner expressly requested attempts be made to obtain outstanding records pertaining to the back, including a copy of the Veteran's separation examination report in 1994, records from "a work related injury that was treated through Worker's Compensation [i]n Ohio sometime shortly after military service," and "records from Dr. [R] as well as any other private sector records related to this back injury."  According the examiner, this evidence "is incredibly important to rendering an opinion," especially X-rays taken of the back more contemporaneous in time to his separation from service.  Therefore, attempts to obtain these potentially relevant records should be made on remand, with any necessary assistance from the Veteran.

Additionally, to the extent that the Veteran may have received additional VA treatment for any of the conditions on appeal since December 2014, these records should also be obtained on remand.   

III.  Addendum Opinion

After making adequate attempts to obtain the outstanding records identified above, the RO/AMC should send any new evidence regarding the Veteran's claimed back disorder to the VA examiner who conducted the April 2014 VA examination of the spine for an addendum etiological opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any relevant VA treatment records relating to the appellate issues from December 2013 through the present.

2.  Obtain any outstanding service treatment records, including making a specific request for a copy of the Veteran's 1994 separation examination report.  If such records are unavailable, the Veteran should be advised of their unavailability and that he may submit evidence from alternative sources to establish his claim for service connection.  Moreover, the Veteran should be provided a NA Form 13055 to complete so that additional efforts could be made to locate records from other sources in an attempt to reconstruct lost medical data.  See M21-MR Part III.iii.2.E.26 (pertaining to records destroyed at the NPRC).

3.  The Veteran should be asked to provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for Worker's Compensation in Ohio, Dr. R., and any other private sector provider who may have treated the Veteran for his back or other issue on appeal.  Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file and if and only if any of the newly obtained records relate to the Veteran's spine, obtain an addendum opinion regarding the nature and etiology of the Veteran's low back disorder.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

(a) The examiner is requested to provide an opinion, with rationale, as to whether any diagnosed low back disorder is at least as likely as not (a 50 percent probability or greater) related to the Veteran's service.

(b) In rendering the above opinion, the examiner must (1) discuss the complaints of low back problems noted in the service treatment records and (2) presume that the Veteran entered service in sound condition and free from any preexisting back disability.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 




(CONTINUED ON THE NEXT PAGE)
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



